Filed 9/23/15 S.S. v. Super. Court CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


S.S.,
         Petitioner,
v.
THE SUPERIOR COURT OF                                              A145809
MENDOCINO COUNTY,
                                                                   (Mendocino County
         Respondent;                                               Super. Ct. No. SCUKJVSQ1417099)
MENDOCINO COUNTY DEPARTMENT
OF SOCIAL SERVICES et al.,
         Real Parties in Interest.

                                                INTRODUCTION
         S.S., mother of J.B., petitions this court for extraordinary relief from the juvenile
court’s order of July 2, 2015, terminating her reunification services and setting a
permanency planning hearing (Welf. & Inst. Code, § 366.26).1 Mother contends the
court’s finding she was offered reasonable reunification services regarding her mental
health needs is not supported by substantial evidence. We issued an order to show cause
on August 13, 2015. After careful consideration of the record and the parties’
contentions, we deny petitioner’s request for extraordinary relief on the merits and affirm




1
 Unless otherwise indicated, all further statutory references are to the Welfare and
Institutions Code.
the juvenile court’s orders. We also deny her request for stay of the permanency
planning hearing set for October 29, 2015.
          STATEMENT OF HISTORICAL AND PROCEDURAL FACTS
       Petition and Detention Hearing
       Mother gave birth to J.B. in November 2014. He tested positive at birth for
methamphetamine. Mother admitted using methamphetamine before the birth. She also
tested positive for methamphetamine. The Mendocino County Health and Human
Services Agency (Agency) was notified and the baby was detained at the hospital.
       While being interviewed at the hospital, mother stated she had recently relapsed
and had been diagnosed with schizophrenia and borderline personality disorder, for
which she received weekly shots from “mental health.” She said she was seeing an
Alcohol and Other Drug Program (AODP) counselor in Laytonville, and “agreed to sign
a release of information for the Agency to speak with Mental Health, In Home
Supportive Services, AODP, and other community organizations that help[ed] [her] in
her everyday life.”
       A petition pursuant to section 300, subdivision (b) was filed on November 17,
2014, alleging in paragraph (b-1) that mother “has a current substance abuse problem
with methamphetamine that inhibits her ability to provide safe and adequate supervision
for her child”; in paragraph (b-2), that mother failed to protect her child with adequate
medical attention; in paragraph (b-3) that father has similar substance abuse issues; and in
paragraph (b)(4) that father is homeless. No allegations addressed mother’s self-reported
mental health issues.
       J.B. was formally detained the next day after an uncontested detention hearing, at
which mother appeared.
       Jurisdiction
       At the uncontested jurisdiction hearing held on December 31, 2014, mother
submitted the petition for the court’s determination on the social worker’s report. The

                                             2
court found true the allegations under paragraphs (b-1), (b-3), and (b-4), and dismissed
the allegation under paragraph (b-2). The minor was in foster care.
        Disposition
        An uncontested disposition hearing was held on January 15, 2015, at which
mother was offered reunification services.2 The disposition report noted mother had been
referred to the Willits Family Center for services including “Intake Support Group, Daily
AOD (Alcohol and Other Drugs) Assessment and treatment, random drug testing,
housing assistance, parenting classes, as well as staff support by a parent partner and a
Social Worker Assistant.” Mother was checking in regularly with the social worker and
engaging in the recommended services.
        Additionally, mother was receiving mental health services at the Willits Family
Center and seeing Dr. Garrett every two months at Mental Health in Ukiah. These
services included biweekly Prolaxin shots and nightly doses of Risperidone. The Agency
was committed to supporting mother in her admitted mental health struggles by
“mak[ing] sure she is receiving services from Manzanita Mental Health Services, along
with utilizing the services of a Parent Partner, offered by the Agency.”
        Mother’s responsibilities under her case plan required her to “[s]tay free from
illegal drugs and show [her] ability to live free from drug dependency” by complying
with all required drug tests, participating in and successfully completing a substance
abuse assessment at AODP or another approved drug/alcohol treatment program, and
following all treatment recommendations.
        Mother was also ordered to: “1. Continue to participate in psychiatric medication
assessment and follow all medication recommendations by her mental health provider,
including receiving her biweekly medications by injection[;] [¶] 2. Attend and
successfully complete counseling with a therapist approved by Social Services to address


2
    The alleged father, R.B., was denied reunification services.

                                              3
issues specific to [her] mental health diagnosis[;] Participate with the therapist and social
worker to develop the treatment plan. Success will be evidenced by: [¶] –A written
report of successful completion of the treatment plan. [¶] –90% attendance of the
therapy sessions.” The six-month review hearing was set for July 2, 2015.
       On March 9, 2015, the social worker reported that due to mother’s long history of
addiction, she had been unable to remain abstinent on her own and was unsuccessful in
her substance abuse treatment plan. However, she was eligible and suitable for referral to
the Mendocino County Family Dependency Drug Court (FDDC), and she was willing to
participate in that program. On March 12, 2015, mother was found eligible for FDDC
and ordered to participate in the program. Her case plan was updated to include an
FDDC component. The new requirements included signing the FDDC agreement,
participating in and successfully completing the FDDC program by graduating from
FDDC, attending all court-ordered FDDC hearings and AODP, submitting clean,
unadulterated drug and/or alcohol tests on a random basis, maintaining a clean and sober
lifestyle, and avoiding new substance abuse-related legal complications.
       Six-Month Review Hearing
       The six-month review hearing was held on July 2, 2015. The social worker’s
report prepared for that hearing detailed the following developments. Between
November 17, 2014 and March 23, 2015, mother tested positive for methamphetamine or
marijuana, or both, nine times. She tested negative for those substances once, on
November 25, 2014. The test on March 23 followed her entry into the FDDC program.
       On March 30, 2015, mother was accepted into Women’s Recovery Association
(WRA) in San Mateo County, completing the 60-day residential treatment program on
June 1, 2015. Reports from WRA documented her steady progress. However, on June 3,
2015, mother reported to the drug court judge she had relapsed on alcohol the day before.
She reported having one beer, and being unaware alcohol was considered a drug.
Subsequent drug testing confirmed she was negative for other substances. Further testing

                                              4
for alcohol showed the sample she submitted was dilute. She was advised to refrain from
consuming all drugs, including alcohol.
       Mother failed to appear in drug court on June 10, 2015. Later that day she
tearfully admitted to the social worker she “just gave up” and relapsed on
methamphetamine on June 9. An intervention was scheduled for June 11 between
mother, the social worker and the Substance Use Disorder Treatment (SUDT) counselor,
but the social worker recommended that mother be terminated from FDDC due to her
inability to remain drug free following a 60-day residential treatment program stay.
       Throughout this period, mother faithfully maintained her allotted visitation hours
with J.B. and engaged appropriately and lovingly with him.
       The social worker reported that mother continued to receive mental health
services. Although she missed a June 3 appointment as a result of her relapse and a
family crisis, she was seeing Dr. Garrett for psychiatric care and was scheduled to begin
Risperidol injections at her next scheduled June appointment. She was not currently
under the care of a therapist, and informed the social worker she preferred to see a
therapist of her choosing, Dick Dipman.
       The social worker gauged the probability of the minor’s return to mother’s custody
as “unlikely due to the mother’s continued methamphetamine use in the beginning of her
case, late start in drug treatment, relapse on alcohol and methamphetamine upon
completion of a residential drug treatment program, and lack of attendance in parenting
education classes.” She recommended termination of services to mother, based on the
age of the child and mother’s minimal progress in her court-ordered case plan. These
services included referrals to Intake Support Group and SUDT, random drug testing,
residential drug treatment, a parent partner for support with housing assistance, bus
passes for transportation, parenting education classes, visitation, and “support to follow
through with psychological care and medication.”



                                             5
       In her statement of reasons leading up to the termination of services
recommendation, the social worker again cited “mother’s slow engagement in SUDT
services and continued use of substances” from the beginning of her case to her entry into
residential treatment, and her relapse since completing the treatment program. The social
worker did not cite mother’s mental health issues, or her failure to see an Agency-
approved therapist, as reasons for the recommendation.
       At the hearing, social worker Quadrelli was questioned about the Agency’s
provision of mental health services to mother. Quadrelli was not assigned to the case
until late April 2015. She agreed, in terms of identifying issues in this case, that the
mental health of the mother was “a concern.” The disposition report (written by another
social worker ) indicated mother spoke openly about her mental health struggles, and the
case plan called for her to attend and successfully complete counseling for her mental
health issues with a therapist approved by the Agency. Quadrelli did not personally make
any referrals for counseling. No one else from the Agency made any referrals for
counseling because mother had been seeing Dr. Garrett for psychiatric treatment prior to
the minor’s detention. To her knowledge, no one from the Agency contacted Dr. Garrett
to determine the scope of his services.
       Mother signed releases to allow the social worker to speak with mother’s mental
health providers, but did not sign a release with respect to Dr. Garrett. It was established
by offer of proof that when releases have not been signed, the Agency presumes it is
because the parent refused to sign. Quadrelli never asked the mother to sign a release for
Dr. Garrett.
       Quadrelli knew that when mother was discharged from WRA she was
noncompliant with her psychotropic medications. By “noncompliant,” Quadrelli meant
that mother reported she sometimes forgot to take her oral medications, and when she
remembered she doubled the dosage, a strategy which did not work. She had been



                                              6
waiting to get injections again, but that process had gotten “hung up” on the transfer of
mother’s Medi-Cal from San Mateo (where WRA was located ) back to Ukiah.
       Quadrelli’s primary focus and concern with respect to mother’s mental health was
stabilizing her suicidal ideation3 by getting her to be medication-compliant again. After
that, the plan was to begin ongoing and frequent therapy. However, Quadrelli admitted
regular counseling could have assisted in stabilizing mother’s mental health and, in fact,
she did offer to provide mother a referral to an Agency-approved counselor sometime
between June 10 and June 17. Mother declined the offer, stating she had already set up
an appointment with a therapist, Dick Dipman, who would accept Medi-Cal when it
transferred from San Mateo back to Ukiah. Quadrelli admitted she never reached out to
Mr. Dipman.
       Another part of mother’s case plan called for substance abuse treatment. Quadrelli
had not noticed any progress in that area, given that following 60 days of treatment at
WRA mother had relapsed on alcohol, methamphetamine and marijuana until the week
previous to the hearing, when mother finally produced a clean test. Based on the multiple
relapses, in Quadrelli’s opinion, there was not a substantial likelihood mother would
reunify with the minor if she were offered six more months of services.
       The Juvenile Court’s Rulings
       The juvenile court noted the absence of evidence on whether the initially assigned
social worker had ever asked mother to sign a release for Dr. Garrett. “I think it is
reasonable for the agency to allow that relationship to continue, but perhaps also
important if mental health is an issue that we’re concerned about for reunification


3
  On June 17, mother threatened suicide by jumping in front of a car on a roadway.
Quadrelli offered to come pick her up to take her to Ukiah Valley Medical Center, and
offered her a bed “in detox at Ford Street.” Mother refused and Quadrelli requested that
the Willits sheriff’s office do a welfare check. Mother’s drug use had an impact on her
mental health in that she used methamphetamines, marijuana and alcohol to cope with her
suicidal thoughts.

                                             7
checking in would have been helpful.” However, “given the sustained allegation for a
methamphetamine-positive baby[,] . . . the primary service that she need to start with”
was substance abuse treatment. “It is often the case . . . that parents with longstanding
and serious substance abuse issues who are dual diagnosis do need to have some sobriety
before they can effectively engage in counseling. [¶] . . . [T]his mother was offered
intensive residential and outpatient substance abuse services designed to address that
immediate need. She also gets supportive counseling in the form of one-to-one sessions
with a substance abuse counselor. She gets ongoing contact with the social worker. [¶]
There clearly is an awareness as evidenced in this report that the mother had a
relationship with a physician who was addressing her mental health needs by way of
prescription of psychotropic medications. There is some evidence of lack of complete
compliance with this medication regime in that mother recently missed an appointment to
renew her medication prescription. [¶] The mother in June was offered detoxification
services. She was offered assessment services through the emergency room at Ukiah
Valley Medical Center. She refused all of these offers by the social worker. [¶] Clearly
the contact between the social worker and mother’s mental health provider did not
happen in the six-month review. It would have been helpful if it had happened. But I
can’t find on the totality of the evidence that the agency failed to offer reasonable
services to [mother]. [¶] [Mother] did engage in services; however, she did not make
significant progress and I am not confident that with extension of services that it would
be possible for her to reunify with her son . . . .”
       Accordingly, the court found by clear and convincing evidence that (1) reasonable
services designed to help mother overcome the problems that led to the minor’s removal
and continued custody had been provided or offered; and (2) mother failed to regularly
participate in and make substantive progress in her court-ordered treatment plan. The
court also found no likelihood or substantial probability that the minor could be returned
to his mother by the date of the 12-month review. The court terminated reunification

                                                8
services and participation in FDDC, ordered weekly visitation, and set a permanent plan
hearing for October 29, 2015.
       Mother timely petitioned for extraordinary relief.
                                       DISCUSSION
       Adequacy of Reunification Services
       Mother contends there is insufficient evidence to support the juvenile court’s
finding the Agency provided reasonable services with respect to the mental health
component of her plan. Specifically, she argues “the agency never referred the mother to
a medication assessment or individual counseling[,] . . . never attempted to get
information regarding mother’s mental health diagnosis from her previously treating
psychiatrist, never attempted to verify that she was receiving any medication oversight
and counseling, and never attempted to work with a therapist on a treatment plan.”
       In reviewing the challenged finding, we examine the record in the light most
favorable to the juvenile court’s order, to determine whether there is substantial evidence
from which a reasonable trier of fact could have made the finding under the clear and
convincing evidence standard. (In re Isayah C. (2004) 118 Cal. App. 4th 684, 694.) We
construe all reasonable inferences in favor of a finding regarding the adequacy of an
agency’s reunification plan and the reasonableness of its efforts. (In re Julie M. (1999)
69 Cal. App. 4th 41, 46.) We likewise resolve conflicts in favor of such a finding and do
not reweigh the evidence. (In re Jasmine C. (1999) 70 Cal. App. 4th 71, 75.)
       With certain exceptions not relevant here, whenever a child is removed from
parental custody, the juvenile court must order the social worker to provide reunification
services to the child’s parents, “if the court determines that the services will benefit the
child.” (§ 361.5, subd. (a).) Moreover, when the child is under three years of age on the
date of initial removal, court-ordered services shall be provided for a period of six
months from the dispositional hearing but no longer than 12 months from the date the
child entered foster care. (§ 361.5, subd. (a)(1)(B).) In such a case, the court may

                                              9
terminate reunification services at the six-month review hearing and schedule a section
366.26 hearing if the court finds by clear and convincing evidence the parent failed to
participate regularly and make substantive progress in the court-ordered plan. (§ 366.21,
subd. (e).) Regardless of the parent’s compliance with the case plan, however, if the
court finds a substantial probability the child will be returned home within six months or
that the services offered to the parent were unreasonable, the court must schedule a 12–
month review hearing and extend services for another six months. (Ibid.) “ ‘Reasonable
efforts’ or ‘reasonable services’ means those efforts made or services offered or provided
by the county welfare agency . . . to prevent or eliminate the need for removing the child,
or to resolve the issues that led to the child’s removal in order for the child to be returned
home, or to finalize the permanent placement of the child.” (Cal. Rules of Court, rule
5.502(33).)
       We begin our analysis by observing the Agency is not required to provide “the
best [services] that might be provided in an ideal world,” but only those that are
reasonable under all the circumstances. (In re Misako R. (1991) 2 Cal. App. 4th 538, 547.)
Services are reasonable when the Agency has “identified the problems leading to the loss
of custody, offered services designed to remedy those problems, maintained reasonable
contact with the parents during the course of the service plan, and made reasonable
efforts to assist the parents in areas where compliance proved difficult . . . .” (In re
Riva M. (1991) 235 Cal. App. 3d 403, 414, italics omitted.)
       In light of these principles, we acknowledge the Agency could have done more to
get mother to sign a release to enable the social worker to make contact with mother’s
treating psychiatrist, Dr. Garrett. At the time of the disposition hearing on January 15,
2015, mother was receiving mental health services at the Willits Family Center and
seeing Dr. Garrett every two months at Mental Health in Ukiah. These services included
biweekly Prolaxin shots and nightly doses of Risperidone. Mother’s AODP counselor
and her father stated that she “does very well when receiving regular doses of her

                                              10
medication.” At that time, the Agency committed to supporting mother in her admitted
mental health struggles by “mak[ing] sure she is receiving services from Manzanita
Mental Health Services, along with utilizing the services of a Parent Partner, offered by
the Agency.” But there was no need to refer mother for “medication assessment” when
she was already getting treatment under a doctor’s care and it appeared to be working.
       With respect to a referral for individual counseling, the social worker did offer to
refer mother to a therapist, but mother declined the offer because she had found a
therapist on her own. Under these circumstances, it was not unreasonable for the social
worker to allow mother to pursue that avenue before imposing her own choice of
therapist on mother. Nor do we see the timing of that offer as unreasonable, given
mother’s inability to achieve abstinence from drugs. As the trial court observed, “It is
often the case . . . that parents with longstanding and serious substance abuse issues who
are dual diagnosis do need to have some sobriety before they can effectively engage in
counseling.”
       The main obstacle to mother’s reunification with her son is her addiction to drugs.
Not unreasonably, the Agency focused on supporting mother’s efforts to attain sobriety.
Between January 15 and March 15, 2015, mother’s mental health did not present any
issues but she continued to test positive for controlled substances, despite the services put
into place at disposition. Those services included a parent partner and access to a social
worker assistant, referral to the Willits Family Center for “Intake Support Group, Daily
AOD (Alcohol and Other Drugs) Assessment and treatment, random drug testing,
housing assistance and parenting classes.” Despite access to these services, mother kept
relapsing and submitting dirty drug tests.
       The Agency responded by stepping up its intervention. The Agency updated
mother’s case plan to include participation in FDDC, which in turn found a 60-day
residential treatment program for mother in San Mateo County. Mother did well in the
program and graduated from it on June 1, 2015, but she relapsed within days.

                                             11
       The record suggests that while mother was in San Mateo County, her Medi-Cal
eligibility fell into a bureaucratic black hole. It seems mother may have stopped
receiving shots of psychotropic medications in favor of oral medications because of this.
Unfortunately, she sometimes forgot to take her pills, then doubled up on the dosage
when she remembered. This was not working, and her mental health deteriorated after
she returned to Mendocino County from the program in June. However, resumption of
shot administration (as well as counseling with a therapist), appears to have been put on
hold temporarily while mother reestablished her Medi-Cal eligibility in Mendocino
County. Quadrelli’s testimony suggested she was aware of the problem and was helping
mother straighten out her Medi-Cal eligibility (“we’re kind of hung up on that.”) (Italics
added.) Quadrelli remained in contact with mother and actually intervened in an
emergency situation when mother apparently reported she was about to throw herself in
front of cars in a roadway. Social worker Quadrelli offered to personally pick her up and
take her to the hospital in Ukiah for evaluation, offered her a bed in a detoxification
facility, and called for the sheriff’s office to perform a welfare check on mother when her
own efforts to assist were rebuffed. In our view, this record demonstrates reasonable
services were offered.
       The cases cited by mother are factually distinguishable and do not compel a
different conclusion. In In re Taylor J. (2014) 223 Cal. App. 4th 1446 (Taylor J.), the
mother was ordered to participate in a department-approved domestic violence support
group and low-cost conjoint counseling with her teenage daughter if recommended by the
daughter’s counselor. The department’s services consisted of handing the mother two
referral lists, one of which was outdated and the other of which listed only one agency
that provided “ ‘domestic violence services’ ” near her home and no individual
counseling for adults. The mother’s pleas that she could not afford parenting classes or
individual and conjoint therapy fell on deaf ears. (Id. at pp. 1448–1449.) After the
mother found and enrolled in an online domestic violence program, she was informed

                                             12
such a program was unacceptable to the department. (Id. at p. 1452.) “The record does
not show that the worker made any effort to assist Mother to find an alternative person-
to-person program in the vicinity of her home and one that she could afford.” (Ibid.) The
court found that the department’s lackluster efforts failed to provide the mother and
daughter with reasonable reunification services. (Id. at p. 1453.)
       In Tracy J. v. Superior Court (2012) 202 Cal. App. 4th 1415 (Tracy J.), fully
cooperative but developmentally delayed parents were offered only supervised visitation.
Multiple services tailored to their disabilities and designed to help them as parents were
available, but none were offered. (Id. at p. 1428.) In In re K.C. (2012) 212 Cal. App. 4th
323, 325 (K.C.), the department did little to help a mentally ill father secure a
psychotropic medication evaluation, even though one was recommended in the father’s
psychological report, and the father’s loss of custody was caused by his psychological
problems. In In re Alvin R. (2003) 108 Cal. App. 4th 962, 973 (Alvin R.), the department
made a referral for conjoint counseling between the father and son to a therapist who did
not have time to see them, and was located too far away. However, the department made
no effort to help him find transportation or a different therapist, even though getting the
father and son into conjoint counseling was a key part of the reunification plan on which
all else hinged.
       In all of these cases the departments failed to make any meaningful effort to
support the parents in the key parts of their case plans that went to very reasons for their
loss of custody, and then recommended the court terminate reunification services for the
parents’ lack of compliance with the case plan. Here, by contrast, mother’s initial loss of
custody was caused by her substance abuse issues. On this front, the Agency’s provision
of services cannot be faulted. The court’s stated reasons for terminating services to
mother relate to mother’s inability to deal with her addiction and maintain sobriety, the
same reason that caused the loss of custody.



                                             13
       With respect to mother’s mental health challenges, at the time of the jurisdiction
and disposition hearings, so far as this record shows, mother was adequately and
appropriately addressing her mental health issues on her own. While the Agency
provided support services, there was no demonstrated need for intense Agency
intervention on the mental health front at that time. When mother returned from her
program on June 1, relapsed, and began suffering from suicidal ideation during a hiatus in
Medi-Cal funding for psychotropic medication shots, the social worker stepped up the
services on the mental health front. Between June 10 and June 17, she offered to refer
mother to a therapist and personally intervened to avert a suicidal crisis.
       The adequacy of reunification plans and the reasonableness of a department’s or
agency’s efforts are judged according to the circumstances of each case. (Christopher D.
v. Superior Court (2012) 210 Cal. App. 4th 60, 69.) As discussed above, the record before
us is fundamentally different from those before the courts in Taylor J., Tracy J., K.C., and
Alvin R. We conclude substantial evidence supports the juvenile court’s finding the
Agency offered or provided mother with reasonable reunification services under the
particular circumstances of this case.
                                      DISPOSITION
       The petition for extraordinary writ is denied on the merits. (See Cal. Const., art.
VI, § 14; Kowis v. Howard (1992) 3 Cal. 4th 888, 894; Bay Development, Ltd. v. Superior
Court (1990) 50 Cal. 3d 1012, 1024.) The decision is final in this court immediately.
(Cal. Rules of Court, rules 8.452(i), 8.490(b)(2)(A).)




                                             14
                                 _________________________
                                 DONDERO, J.


We concur:


_________________________
HUMES, P.J.


_________________________
BANKE, J.




                            15
A145809




          16